United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 18, 2014                 Decided April 25, 2014

                        No. 13-5007

      JEFFRY SCHMIDT, ALSO KNOWN AS JEFF SCHMIDT,
                       APPELLANT

                             v.

               UNITED STATES OF AMERICA,
                       APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:10-cv-00570)


     Michael D.J. Eisenberg argued the cause and filed the
briefs for appellant.

    Benton G. Peterson, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were Ronald
Machen, Jr., U.S. Attorney, and R. Craig Lawrence, Assistant
U.S. Attorney.

   Before: HENDERSON and WILKINS, Circuit Judges, and
SENTELLE, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge WILKINS.
                               2
     WILKINS, Circuit Judge: Appellant Jeffry Schmidt, a
Marine Corps veteran, was honorably discharged from the
military in 1989 by reason of physical disability. In 1990, he
filed an application with the Board for Correction of Naval
Records (BCNR) seeking an increase in his disability rating.
His request was denied. In 2008, he asked the BCNR to
reconsider its earlier decision based, at least in part, on his
having been diagnosed with post-traumatic stress disorder and
depression by the Department of Veterans Affairs (VA).
After the BCNR’s Acting Executive Director denied his
application, Schmidt filed suit in the Court of Federal Claims,
which later transferred one aspect of Schmidt’s case to the
U.S. District Court for the District of Columbia: his claim that
the BCNR’s procedure allowing for the Acting Executive
Director (rather than the Board) to render a decision on his
application was improper. Following transfer, the parties
agreed to a remand to the BCNR, whereupon the Board itself
considered Schmidt’s claim anew. It was denied. Schmidt
then sought to challenge, before the District Court, the merits
of the BCNR’s denial, filing an amended complaint without
leave of court or the other side’s consent. After disallowing
the amended complaint, the District Court dismissed the case
as moot, reasoning that Schmidt’s only claim for relief had
been fully resolved. Alternatively, the District Court ruled
that Schmidt’s challenge to the BCNR’s 2011 decision would
be time-barred and that, because he sought money damages,
jurisdiction over the claim would lie with the Court of Federal
Claims. Schmidt now appeals. Agreeing that the only claim
ever properly placed at issue before the District Court was
rendered moot by the stipulated remand to the BCNR, we
affirm the District Court’s dismissal on this basis and do not
reach the other issues briefed on appeal.
                               3
                             –I–

     Jeffry Schmidt served in the U.S. Marine Corps from
February 1983 until March 1989, when he was honorably
discharged by reason of physical disability due to a lower
back condition. Schmidt was given a 10% disability rating,
entitling him to a one-time severance payment of about
$13,000. Almost immediately after his discharge, Schmidt
filed for disability benefits with the Department of Veterans
Affairs, and the VA initially awarded Schmidt a 30%
combined disability rating (accounting for his lower back
issues and a few other medical conditions). Armed with this
higher disability rating, Schmidt filed a request for correction
of his records with the BCNR, arguing that he was given an
unjust rating at the time of discharge. 1 The Board denied
Schmidt’s request in March 1992, explaining that his new
disability ratings were not dispositive “because the VA,
unlike the military departments, may assign disability ratings
without regard to the issue of fitness for military service.”
Joint Appendix (“J.A.”) 74.

     Sixteen years later, in March 2008, Schmidt sought
reconsideration of the BCNR’s decision, raising what he
believed to be new and material evidence. Specifically, he
pointed to the fact that the VA had since diagnosed him with
post-traumatic stress disorder and depression, and that his
overall disability rating from the VA had increased even more
since the Board’s original decision, totaling 100% (full
disability) by that time. J.A. 68–74. In May 2008, the Acting
Executive Director of the BCNR denied Schmidt’s

    1
       Because the U.S. Marine Corps is a component of the
Department of the Navy, see 50 U.S.C. § 3004(b), the BCNR
handles records-correction requests from current and former
members of the Marine Corps, see 32 C.F.R. § 723.2(b).
                                  4
application; according to the letter of decision, though some
of Schmidt’s evidence was seen as “new,” it was not
considered “material.” J.A. 65.

     Schmidt then filed suit in the U.S. Court of Federal
Claims, alleging that he was discharged from the Marine
Corps with an incorrect disability percentage rating. He
sought back pay and benefits in excess of $10,000, along with
an order deeming him medically retired from the military at
the disability rating assigned by the VA or, alternatively, a
new medical examination board. In addition, Schmidt
challenged the BCNR’s denial of his reconsideration
application, arguing that the decision was not only wrong on
the merits, but also procedurally infirm under the
Administrative Procedure Act (APA) insofar as the Acting
Executive Director—and not members of the Board—acted
on his request. J.A. 11–14. The Court of Federal Claims,
ruling on cross-motions for summary judgment, dismissed the
near entirety of Schmidt’s claims as time-barred under 28
U.S.C. § 2501. With respect to Schmidt’s procedurally-
focused APA challenge, though, the Court of Federal Claims
transferred that claim—and only that claim—to the U.S.
District Court for the District of Columbia. See Schmidt v.
United States, 89 Fed. Cl. 111 (Ct. Cl. 2009) (transferring
Schmidt’s APA claim attacking “the promulgation of a Naval
regulation that allows a staff member of the BCNR and not
the BCNR itself to deny a petition for reconsideration”). 2
    2
        The applicable regulation provides, in relevant part:
        All requests for further consideration will be initially
        screened by the Executive Director of the Board to
        determine whether new and material evidence or other
        matter (including, but not limited to, any factual allegations
        or arguments why the relief should be granted) has been
        submitted by the applicant . . . . If no such evidence or
        other matter has been submitted, the applicant will be
                               5
     Following transfer, the parties jointly agreed to remand to
the BCNR Schmidt’s remaining claim, which the parties
described as “his claim that the Navy’s regulation allowing
denial of a request for reconsideration by the BCNR Acting
Executive Director and not BCNR board members violated
the APA.” J.A. 34–35. The Government agreed to set aside
the earlier decision and to have members of the Board (and
not the Acting Executive Director) consider Schmidt’s request
for reconsideration anew. Schmidt’s application was no more
successful before the Board, however. The BCNR denied his
reconsideration request via letter dated March 17, 2011. In
the Board’s view, Schmidt failed to present any new
arguments warranting correction of his records. Despite his
subsequent diagnoses and heightened disability ratings from
the VA, the Board concluded that Schmidt failed to show he
was suffering from these conditions at the time of his
discharge in 1989, or that they would have rendered him unfit
for duty at the disability ratings he claimed. J.A. 45–47.

     After the Board’s ruling, Schmidt filed a “Status Report
and Proposed Briefing Schedule” in the District Court,
followed by an “Amended Complaint.” The amended
complaint—filed without the Government’s consent and
without leave of court—purported to “challenge[] the March
17, 2011, BCNR decision as arbitrary, capricious,
unsupported by substantial evidence, and contrary to law.”
J.A. 37–41.      The Government objected to Schmidt’s
amendment, noting, among other things, his failure to comply
with Federal Rule of Civil Procedure 15(a)(2). J.A. 42 n.1.
At that point, in the Government’s eyes, “[t]he only APA


       informed that his/her request was not considered by the
       Board because it did not contain new and material evidence
       or other matter.
32 C.F.R. § 723.9 (2013).
                               6
issue before [the] [c]ourt (the alleged improper participation
by the Executive Director of the BCNR in Plaintiff’s request
for reconsideration before the BCNR) ha[d] been rectified.”
J.A. 44. The District Court agreed and issued an order
disallowing the amended complaint and adopting the
Government’s description of Schmidt’s sole pending claim.
J.A. 48–49.

     Schmidt proceeded to file a “Motion to be Heard on the
APA Issue,” arguing that the District Court had “APA
jurisdiction” to hear his substantive appeal from the BCNR’s
reconsideration decision. Therein, Schmidt “agree[d] with the
Government that the issue of the procedural APA violation
[was] now moot”; he argued, however, that the Board’s
decision after remand “[was] itself subject to judicial review,”
and he asked the District Court “to find that it has jurisdiction
to hear [his] challenge to the March 17, 2011, final decision
by the BCNR.” J.A. 50–55. Meanwhile, the Government
moved to dismiss the case as moot, contending that the
Board’s decision on Schmidt’s reconsideration application
afforded him all the relief sought through his only remaining
claim. The Government also argued, seemingly in the
alternative, that any claim challenging the substance of the
BCNR’s 2011 decision would be time-barred and subject to
the Court of Federal Claims’ exclusive Tucker-Act
jurisdiction in any event.

     The District Court granted the Government’s motion and
dismissed Schmidt’s case for lack of jurisdiction. It ruled that
“[t]he Board’s review on remand totally remedied and
disposed of Plaintiff’s sole argument that the Navy’s
regulation . . . permitting the Executive Director to make such
a decision” was improper. Finding that Schmidt had secured
“the only remedy he sought in the remand,” the District Court
thus dismissed the case as moot. Alternatively, the District
                                7
Court also found that Schmidt’s proposed “substantive”
challenge to the merits of the 2011 BCNR decision would be
barred by the statute of limitations and, as a claim seeking
money damages, would be subject to the exclusive
jurisdiction vested in the Court of Federal Claims. J.A. 56–
61.

     The District Court entered judgment on December 21,
2012, and Schmidt timely appealed. We have jurisdiction
under 28 U.S.C. § 1291, and we review de novo the District
Court’s dismissal for lack of subject matter jurisdiction,
including on mootness grounds. Del Monte Fresh Produce
Co. v. United States, 570 F.3d 316, 321 (D.C. Cir. 2009).

                             – II –

     “Simply stated, a case is moot when the issues presented
are no longer live or the parties lack a legally cognizable
interest in the outcome.” Larsen v. U.S. Navy, 525 F.3d 1, 3–
4 (D.C. Cir. 2008) (quoting Cnty. of Los Angeles v. Davis,
440 U.S. 625, 631 (1979)). “This occurs when, among other
things, the court can provide no effective remedy because a
party has already ‘obtained all the relief that [it has] sought.’”
Conservation Force, Inc. v. Jewell, 733 F.3d 1200, 1204
(D.C. Cir. 2013) (quoting Monzillo v. Biller, 735 F.2d 1456,
1459 (D.C. Cir. 1984)). If a case becomes moot, federal
courts are divested of jurisdiction over the action. See Iron
Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983).

    In this case, all agree that the only claim transferred to
the District Court from the Court of Federal Claims was
Schmidt’s procedurally-focused attack on the BCNR’s 2008
denial of his reconsideration request—i.e., his claim that it
was wrong for the Acting Executive Director to make that
decision, rather than the Board. All also agree that this claim
                              8
was rendered moot when, after remand, the BCNR itself
evaluated and made a determination on Schmidt’s application.
Consequently, unless Schmidt properly amended his
complaint to assert another live claim before the District
Court, the court was right to conclude that the controversy
was moot and that it thus lacked jurisdiction over the case.

    In our view, then, this appeal turns on well-settled,
procedural principles governing the amendment of pleadings.

     Federal Rule of Civil Procedure 15(a)(2) provides that,
once the time for amendment as a matter of right has lapsed,
“a party may amend its pleading only with the opposing
party’s written consent or the court’s leave.” FED. R. CIV. P.
15(a)(2). We have long observed that leave to amend under
Rule 15 shall be granted “freely,” Confederate Mem’l Ass’n,
Inc. v. Hines, 995 F.2d 295, 299 (D.C. Cir. 1993), but we
have also made clear that “Rule 15(a)—even as liberally
construed—applies only when the plaintiff actually has
moved for leave to amend the complaint; absent a motion,
there is nothing to be freely given,” Belizan v. Hershon, 434
F.3d 579, 582 (D.C. Cir. 2006). Our prior cases have
repeatedly stressed the importance of navigating the
procedural requirements for amending under Rule 15. Rollins
v. Wackenhut Servs., Inc., 703 F.3d 122, 130–31 (D.C. Cir.
2012); Belizan, 434 F.3d at 582–83; Hines, 995 F.2d at 299.
And this is where Schmidt’s appeal runs aground. Whatever
the merit of Schmidt’s attack on the BCNR’s 2011 decision,
this claim was never properly placed before the District Court
through a course that complied with Rule 15.

     To be sure, Schmidt attempted to file an amended
complaint after the BCNR rendered its decision on remand,
but that attempt failed to comply with Rule 15(a)(2) because
Schmidt did not have the Government’s consent, nor did he
                                 9
seek leave of court. As a result, the District Court rightly
disallowed his amended complaint, which, absent consent or
leave of court, was without legal effect. United States ex rel.
Mathews v. HealthSouth Corp., 332 F.3d 293, 296 (5th Cir.
2003); Murray v. Archambo, 132 F.3d 609, 612 (10th Cir.
1998); see also CHARLES A. WRIGHT & ARTHUR R. MILLER, 6
FEDERAL PRACTICE & PROCEDURE: CIVIL § 1484, at 685 (3d
ed. 2010).

     Thereafter, Schmidt—who has been represented by
counsel throughout these proceedings—never followed the
proper course for amending his complaint to add the claim he
now seeks to press. He did file a “Motion to be Heard on the
APA Issue,” but we are far from convinced that this
submission can be fairly treated as a motion seeking leave to
amend. 3 Nowhere within that filing did Schmidt so much as
reference Federal Rule 15, nor did he otherwise attempt to
explain how he satisfied the legal standards for amendment.
Instead, that submission was directed at whether the District
Court had jurisdiction to hear his new APA challenge—an
issue distinct from whether he could properly amend the
scope of his lawsuit to include such a claim in this case.

     Even construing his “Motion to be Heard” as a motion
for leave to amend, though, Schmidt fares no better. First, his
filing was still procedurally deficient because he failed to
attach a copy of his proposed amended pleading, as required
by D.C. District Court Local Civil Rules 7(i) and 15.1. We
have faulted litigants for this shortcoming in the past. See
    3
         This is particularly so given the response of Schmidt’s
counsel to these issues during oral argument. Counsel conceded
that no proper motion for leave to amend was filed in the District
Court, even going so far as to recognize that he “may have erred” in
not filing a motion for leave to amend. (Oral Arg. Recording at
8:05–9:26).
                              10
Rollins, 703 F.3d at 130-31. Second, and perhaps more
problematic, Schmidt’s opening brief fails to meaningfully
argue that the District Court was wrong in refusing to allow
him to amend his complaint, certainly not using the Rule 15
rubric we regularly apply in reviewing these issues on appeal.
In this sense, the argument is debatably forfeited. See, e.g.,
World Wide Minerals, Ltd. v. Republic of Kazakhstan, 296
F.3d 1154, 1160 (D.C. Cir. 2002) (“As we have said many
times before, a party waives its right to challenge a ruling of
the district court if it fails to make that challenge in its
opening brief.”). And third, our review of the District Court’s
denial of leave to amend is for abuse of discretion in any
event, see Elkins v. District of Columbia, 690 F.3d 554, 565
(D.C. Cir. 2012), and Schmidt can point to none here. During
argument, counsel’s only real response to this last point was
that Congress’s “solicitude” for veterans should have trumped
Rule 15’s procedural requirements for amendment. (Oral Arg.
Recording at 10:45–11:20). We disagree. While we certainly
have tremendous respect for the men and women of our
military, their estimable service for our country does not
exempt them from compliance with the Federal Rules of Civil
Procedure, for “[t]hese rules govern the procedure in all civil
actions and proceedings in the United States district courts,”
FED. R. CIV. P. 1 (emphasis added), other than in certain
exceptional circumstances not present here.

    In sum, because Schmidt never properly amended his
complaint before the District Court to assert a claim
contesting the merits of the BCNR’s 2011 decision, and
because there is no dispute that Schmidt’s original,
procedurally-focused claim was rendered moot by the Board’s
                                  11
action upon remand, we conclude that the District Court
properly dismissed this action on mootness grounds. 4

     Given this holding, we have no occasion to reach the
District Court’s other grounds for dismissal, nor any of the
other arguments raised on appeal. We thus express no view
as to whether Schmidt’s merits-based, APA challenge to the
BCNR’s 2011 decision (1) was timely brought under 28
U.S.C. § 2401(a); (2) was subject to the exclusive jurisdiction
of the Court of Federal Claims under the Tucker Act; or (3)

     4
          We feel constrained to briefly flag our frustration that
neither side’s briefing seemed to fully grasp Rule 15’s importance
to the resolution of this case. Schmidt’s opening and reply briefs
failed to cite Rule 15 at all, and nowhere in his briefing did he
assert that the trial court’s striking of his amended complaint was in
error. In addition, though the Government’s brief did refer to
Schmidt’s ham-handed efforts to amend his complaint below, and
his failure to squarely raise that issue on appeal, (see Gov’t Br. at
11), the Government could have spelled out, in clearer fashion, the
interplay between Schmidt’s noncompliance with Rule 15 and the
resultant mootness of this case.
      That being said, we do not perceive any waiver of these Rule
15 arguments on the Government’s part here, and we have no
compunction about our resolving this case on these grounds. For
one thing, we generally employ waiver principles with a greater
“degree of leniency” as applied to appellees. Cf. Crocker v.
Piedmont Aviation, Inc., 49 F.3d 735, 740–41 (D.C. Cir. 1995)
(“[F]orcing appellees to put forth every conceivable alternative
ground for affirmance might increase the complexity and scope of
litigation more than it would streamline the progress of litigation.”).
Additionally, this point was explored at some length with the
parties during oral argument, and at no point did Schmidt suggest
that the Government waived the issue. We thus treat any potential
waiver argument that Schmidt might have raised as itself waived.
See Catholic Health Initiatives Iowa Corp. v. Sebelius, 718 F.3d
914, 922 n.6 (D.C. Cir. 2013).
                                12
was barred by res judicata, law-of-the-case, or any other
doctrine of preclusion. Indeed, because Schmidt’s case
became moot, the District Court was without power to decide
these issues in the first place, and, to the extent that it did so,
those portions of its opinion are vacated. These matters can
be resolved, if at all, should Schmidt choose to file a new
lawsuit properly asserting such a claim with the District Court
or the Court of Federal Claims.

                             – III –

    For the foregoing reasons, we affirm the District Court’s
judgment dismissing this case on mootness grounds.

                                                      So ordered.